Citation Nr: 0921143	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-12 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
currently rated 30 percent disabling.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision, the RO denied entitlement to an 
increased rating in excess of 30 percent for Crohn's disease.  

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Veteran has reported that he is unable 
to maintain gainful employment due to the effects of Crohn's 
disease.  The issue of entitlement to TDIU under 38 C.F.R. 
§ 4.16(b) (2008), is referred to the RO for adjudication.


FINDING OF FACT

The Veteran's Crohn's disease is manifested by frequent 
abdominal pain, constipation, and diarrhea.  The Veteran is 
not malnourished and there is no evidence of anemia or 
serious complications or frequent attacks.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for Crohn's disease have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 
4.27, 4.114, Diagnostic Code (DC) 7323 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a May 2006 letter, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating.  In addition, this letter satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the May 2006 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claim in the May 2006 letter. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The May 2006 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim as 
could evidence of the impact of the disability on employment.  
The letter also notified the Veteran that medical or lay 
evidence could be submitted to substantiate his increased 
rating claim and provided specific examples.  The letter 
stated that the Veteran could submit letters from individuals 
who could describe the manner in which his disability had 
worsened.  

The May 2006 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment.

However, the Veteran was not provided with VCAA notice that 
he should substantiate his claim with evidence of the impact 
of the disability on daily life, or told that some of the 
rating criteria required specific measurements to 
substantiate entitlement to a higher rating, until this 
information was included in a May 2008 letter.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim in a June 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA treatment records.  In addition, the Veteran was afforded 
a VA examination for Crohn's disease.  

Although the Veteran and others have provided statements 
after the June 2006 examination relating to worsening of the 
Veteran's disability, all such symptoms were considered in 
the 2006 examination.  In his 2006 NOD, the Veteran stated 
that his quality of living had gotten worse.  However, he did 
not report any changes in his disability since his 
examination 2 months earlier.  Furthermore, the Veteran 
stated in his April 2008 Form 9 that he had lost 20 pounds in 
a 12 month period.  However, the record indicates that the 
Veteran gained weight between his 2005 and 2006 examinations 
and his report of weight loss was considered on the 2006 
examination.  The mere passage of time does not require a new 
examination.  Rather, there must be evidence of a change in 
the severity of the disability.  Palczewski v. Nicholson, 21 
Vet. App. 174 (2007).  Because there is no evidence of a 
change in the disability, a new examination is not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an increased rating for Crohn's 
disease is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.
In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's Crohn's disease is currently rated under 
38 C.F.R. § 4.114 DCs 7399-7323.  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the 
rating assigned.  38 C.F.R. § 4.27.  Here, the use of DCs 
7399-7323 reflects that there is no diagnostic code 
specifically applicable to the Veteran's digestive system 
disability, and that this disability is rated by analogy to 
ulcerative colitis under DC 7323.  See 38 C.F.R. § 4.20 
(allowing for rating of unlisted condition by analogy to 
closely related disease or injury).

Rating under Diagnostic Code 7323 is appropriate because 
Crohn's disease and ulcerative colitis are both inflammatory 
bowel diseases manifested by many of the same symptoms.  Mayo 
Foundation for Medical Education and Research, 
www.mayoclinic.com/health/crohns-disease.

Ulcerative colitis is rated as follows:  a 10 percent rating 
is assigned for moderate impairment with infrequent 
exacerbations; a 30 percent rating is assigned for moderately 
severe impairment, with frequent exacerbations; a 60 percent 
rating is assigned for severe impairment, with numerous 
attacks yearly and with malnutrition, with health only fair 
during remissions; and a 100 percent rating is assigned for 
pronounced impairment, resulting in marked malnutrition, 
anemia, and general debility, or with serious complications 
such as liver abscess.  38 C.F.R. § 4.114, DC 7323.

An August 2005 VA examination report indicates that the 
Veteran reported sharp abdominal pain, which occurred more 
than 2/3 of the year, as well as alternating diarrhea and 
constipation.  Such symptoms occurred constantly 2 to 3 times 
each week.  In addition, the report noted that the Veteran 
had experienced weight loss, as indicated by a difference 
between the Veteran's reported weight and his weight recorded 
upon examination. The Veteran's weight was recorded as 119.5 
pounds, and he was noted to be 5 feet 11 inches tall.  
However, the Veteran was well nourished and his nutritional 
status appeared stable.  Furthermore, the Veteran's complete 
blood count (CBC) was within normal limits.  The report also 
stated that the Veteran's condition caused him to have to go 
to the bathroom 4 to 5 times each day and that it resulted in 
one lost day of work per week.  The Veteran was noted to have 
no "significant" anemia, but to have malnutrition, which 
resulted in only mild affects on his health.  

On the basis of the examination report, the RO issued a 
September 2005 rating decision, increasing the evaluation for 
Crohn's disease from 10 to 30 percent.

In May 2006, the Veteran claimed that his disability had 
increased.

A VA medical examination report in June 2006 indicates that 
the Veteran reported many of the same symptoms documented on 
the 2005 report.  He said that the condition had affected his 
body weight in that it had dropped from 210 to 180 pounds in 
a 12 month period.  He continued to report chronic 
alternating constipation and diarrhea.  Diarrhea occurred tow 
or three times per week.  He reported job disruption because 
of the need for frequent bowel movements.  

On examination the Veteran was described as well nourished.  
His weight was recorded as 179 pounds.  The examiner found 
that the condition did not cause malnutrition and that there 
was not "significant" anemia.  Several asymptomatic scars 
were noted.  An accompanying report of blood testing shows 
that all results were within normal limits.  Specifically, 
the Veteran's combined blood count (CBC), white and red blood 
cell count, hemoglobin and hematocrit were within normal 
limits.  

The Veteran has submitted an April 2006 separation notice, 
showing that he was being separated from his employment for 
failure to meet or maintain company standards.  

A person with the same last name as the Veteran submitted a 
statement reporting that the Veteran had had recent 
progression of his disease.  She asserted that he tossed and 
turned at night, made frequent trips to the bath room, and 
had weight loss associated with intestinal discomfort.  She 
wrote that this had lead to his inability to maintain gainful 
employment.

The Veteran also submitted the report of a May 2005 
colonoscopy.  An anastamosis was noted with stricture and 
ulceration.  No food residue or dilation of small bowel was 
noted and the colon appeared relatively uninvolved.

Analysis

The criteria for a schedular evaluation in excess of 30 
percent require that there be malnutrition.  See Camacho v. 
Nicholson, 21 Vet. App. 360 (2007) (holding that where rating 
criteria are conjunctive, each element of the criteria is 
needed to meet the requirements for the specified 
evaluation).

While the Veteran has reported weight loss, the evidence 
actually documents significant weight gain and the VA 
examiner found that he did not currently have malnutrition.  
The evidence is against a finding that he has malnutrition.  
Hence he does not meet the criteria for an increased rating.

Assuming arguendo that a higher rating could be awarded 
absent malnutrition, the record does not document frequent 
attacks.  There is a paucity of treatment and the Veteran has 
not reported exacerbations of his condition.  Similarly, 
there is no evidence of only fair health during remissions.  
The examination reports have shown him to appear well 
developed, nourished and in no acute distress.

In addition the Veteran has not experienced anemia, or 
serious complications.  Therefore, a rating in excess of 30 
percent for Crohn's disease is not warranted under DC 7323. 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's report of employment difficulties due to 
Crohn's disease raises the question of entitlement to an 
extraschedular evaluation.  The symptoms of the Veteran's 
disability are abdominal pain, constipation, diarrhea, and he 
has alleged weigh loss and discomfort.  These symptoms are 
contemplated by the applicable rating criteria.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required, and 
referral for consideration of an extraschedular evaluation 
for the Veteran's service-connected disability addressed 
herein is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for an 
increased rating for Crohn's disease must be denied.  See 38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. at 55-57.


ORDER

Entitlement to an increased rating for Crohn's disease, 
currently rated 30 percent, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


